DETAILED ACTION
This Office Action is in response to communications made on February 10, 2022, January 26, 2022 and January 19, 2022. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on January 26, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1-6 are pending in this application.
Claims 1, 5 and 6 have been amended by the Applicant.
Applicant’s amendments necessitate a new ground(s) of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed January 19, 2022, have been fully considered.
The Applicant argues on page 8 that “the Takahashi, Li and Sugimoto references fail to disclose, teach or suggest that the obtaining method setting unit can set… and without setting the default gateway to the second network interface, as recited in applicant's amended independent claims 1, 5 and 6”. The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (Japan Patent Application Pub. No. 2009-111688, Cited in IDS, Machine translation attached), in view of Li (US Patent Application Pub. No. 2009/0070675 A1), and in view of Sugimoto (US Patent Application Pub. No. 2014/0362864 A1), and in further view of Tagawa (US Patent Application Pub. No. 2006/0069807 A1)
Regarding claims 1, 5 and 6, Takahashi teaches:
A communication apparatus including at least a first network interface and a second network interface, comprising a computer executing instructions that, when executed by the computer, cause the computer to function as: a default gateway setting unit configured to make a setting of a default gateway with respect to one of the first network interface and the second network interface; (see ¶ [0004]-[0006], Takahashi shows a communication equipment such as a computer or PDA, connected to the Internet using two or more communications interfaces, which connect to the Internet using for example a LAN gateway or bridge or router, ¶ [0038] shows the communication interfaces can be a LAN Ethernet cable connection and a wireless LAN interface, ¶ [0014] shows the equipment has a default configuration part and a write-in part, which writes into a routing table that stores channel information such as IP address and gateway for an interface (setting of a default gateway with respect to one of the first network interface and the second network interface)
an obtaining method setting unit configured to set a first obtaining method for obtaining an IP address of the first network interface and…, and a second obtaining method for obtaining an IP address of the second network interface and (see ¶ obtaining an IP address of the first network interface… IP address of the second network interface)
wherein the obtaining method setting unit can set, as a method for obtaining an IP address, one of manual obtaining for setting an IP address input by a user and automatic obtaining in which a router connected to the network interface sets an IP address, and (see ¶ [0014],[0045], Takahashi shows the default configuration is stored in the storage area and can be written, for example by an utility program on the personal computer (manual obtaining for setting an IP address input by a user), or obtained from a DHCP server and written in the routing table by the write-in part (automatic obtaining in which a router connected to the network interface sets an IP address)
if the first obtaining method for obtaining the IP address  is set to the manual obtaining, the second obtaining method for obtaining the IP address  is set to the automatic obtaining, and the setting of the default gateway has been set with respect to the first network interface, the communication control unit controls communications using the plurality of network interfaces by using at least the IP address of the second network interface obtained by the automatic obtaining without using the IP address of the external server obtained by the automatic obtaining via the second network interface and  (see ¶ [0014],[0045], Takahashi shows the default configuration for an interface can written by an utility program on the personal computer (set to the manual obtaining), or obtained from a DHCP server (set to the automatic obtaining) and written in the routing table by the write-in part, Representative Drawing 1 and Abstract shows when a communication interface set with a high priority in the default setting unit is valid (setting of the default gateway has been set with respect to the first network interface), the path write-in unit sets only the path information in the communication interface as a default gateway in the routing table. Even when a without using the IP address of the external server obtained by the automatic obtaining via the second network interface)
Takahashi does not explicitly show:
and an IP address of an external server with which the communication apparatus performs communication via the first network interface, 
an IP address of an external server with which the communication apparatus performs communication via the second network interface; 
a communication control unit configured to control communications using the first network interface and the second network interface,
without setting the default gateway to the second network interface.
Li shows:
and an IP address of an external server with which the communication apparatus performs communication via the first network interface, an IP address of an external server with which the communication apparatus performs communication via the second network interface; (see Fig.2 and ¶ [0041],[0093],[0102], Li shows a Transmitter Controller which provides for acquisition, organization, manipulation, and transmission of digital media such as from a digital camera, which includes network interfaces such as LAN and wireless, and multiple network interfaces may be used to engage with various communications network types, ¶ [0115] shows the Controller includes a Domain Name System/DNS resolution portion where an HTTP request is resolved to a particular information server (IP address of an external server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to incorporate the teaching of Li such that the communication equipment includes a DNS resolution component that resolves the HTTP request to a particular information server. Doing so would enable the 
Sugimoto shows:
a communication control unit configured to control communications using the first network interface and the second network interface, (see Fig.2 and ¶ [0004],[0006], Sugimoto shows a media transport system using an IP network such as the Internet in which media data such as a moving image captured by a camera is transmitted in real time over a network, which uses a plurality of available network interfaces in parallel, that efficiently uses the network bandwidth and increases capacity, ¶ [0038] shows a communication unit stores packets in transmission queues for the group of interfaces, the transmission are queues for packets waiting to be transmitted, corresponding to the network interfaces and which are transmitted to corresponding networks (communication control unit configured to control communications using the first network interface and the second network interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to incorporate the teaching of Sugimoto such that the system implements multipath transmission technology, such as Multipath TCP, and uses the plurality of available network interfaces in parallel. Doing so would efficiently use the network bandwidth and increase capacity, since the system would use the multiple network interfaces in parallel
Tagawa shows:
without setting the default gateway to the second network interface, (see ¶ [0003],[0005], Tagawa shows a setting management system which enables a network device to perform data communication using various parameters such as identification information of the device/IP address, identification information of a default gateway and a server/DNS server, implemented by setting functions, including setting by manual operation by a user and automatic setting according to a without setting the default gateway)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to incorporate the teaching of Tagawa such that the system enables the user to set the network interface parameters such that the default gateway is not set automatically on the selected interface. Doing so would efficiently select and use the appropriate network interface, since the system would use the selected gateway for the communication.

Regarding claim 2, Takahashi modified by Li, Sugimoto and Tagawa teaches claim 1
Takahashi shows:
The communication apparatus according to claim 1, further comprising a reception unit configured to externally receive information indicating the IP address and information about the default gateway (see ¶ [0014],[0045], Takahashi shows the default configuration is stored in the storage area and can be written, for example by an utility program on the personal computer (externally receive information indicating the IP address and information about the default gateway)

Regarding claim 3, Takahashi modified by Li, Sugimoto and Tagawa teaches claim 1
Takahashi does not explicitly show:
The communication apparatus according to claim 1, wherein the external server includes at least one of a DNS (Domain Name System) server and an NTP (Network Time Protocol) server
Li shows:
The communication apparatus according to claim 1, wherein the external server includes at least one of a DNS (Domain Name System) server and an NTP (Network Time Protocol) server (see ¶ [0115] shows the Controller includes a Domain Name System/DNS resolution portion where an HTTP request is resolved to a particular information server (includes at least one of a DNS (Domain Name System) server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to incorporate the teaching of Li such that the communication equipment includes a DNS resolution component that resolves the HTTP request to a particular information server. Doing so would enable the users to rapidly send photographs or video to multiple news agencies or websites, since the system would use multiple network interfaces in parallel and obtain the IP address of the information server using a DNS server.

Regarding claim 4, Takahashi modified by Li, Sugimoto and Tagawa teaches claim 1
Takahashi shows:
The communication apparatus according to claim 1, wherein the first network interface comprises a wired network interface, and the second network interface comprises a wireless network interface (see ¶ [0038, Takahashi shows] the communication interfaces can be a LAN Ethernet cable connection and a wireless LAN interface).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
RANJAN . PANT
Examiner
Art Unit 2458
/RP/